Case: 15-11219     Date Filed: 12/01/2015    Page: 1 of 4


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-11219
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:14-cr-00390-WJC-AEP-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

MIGUEL MARTINEZ-CANTU,

                                                                Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (December 1, 2015)

Before ED CARNES, Chief Judge, TJOFLAT, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Miguel Martinez-Cantu appeals his sentence of 71 months of imprisonment

after he pleaded guilty to one count of illegal reentry after previous deportation for
               Case: 15-11219      Date Filed: 12/01/2015     Page: 2 of 4


an aggravated felony conviction, in violation of 8 U.S.C. § 1326(a) and (b)(2)

(Count One), and one count of unlawfully entering the United States, in violation

of 8 U.S.C. §§ 1325(a)(1) and 1329 (Count Two). 1 That sentence is set to run

consecutively to a 15-month sentence, which had previously been imposed on

Martinez-Cantu by another district judge in an earlier proceeding for violating the

terms of his supervised release. He argues that his sentence was procedurally

unreasonable because the district court did not adequately explain its reasons for

imposing a sentence at the high end of his advisory guideline range of 57 to 71

months of imprisonment. He also argues that the sentence was substantively

unreasonable because it was greater than necessary to achieve sentencing purposes

and a lesser sentence would have been sufficient.

       We review the reasonableness of a sentence for abuse of discretion and the

defendant bears the burden of showing that that the sentence was unreasonable.

United States v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013). “A district court

abuses its discretion when it (1) fails to afford consideration to relevant factors that

were due significant weight, (2) gives significant weight to an improper or

irrelevant factor, or (3) commits a clear error of judgment in considering the proper

factors.” United States v. Campa, 459 F.3d 1121, 1174 (11th Cir. 2006) (en banc).



       1
         More precisely, the court imposed a 71-month sentence on Count One and a 24-month
sentence on Count Two to run concurrently with Count One.


                                             2
              Case: 15-11219      Date Filed: 12/01/2015   Page: 3 of 4


      Martinez-Cantu’s sentence is not procedurally unreasonable. The district

court stated that it had “consider[ed] the sentence and guidelines, all of the factors

identified in” 18 U.S.C. § 3553(a). That was sufficient. See United States v.

Dorman, 488 F.3d 936, 944 (11th Cir. 2007). The sentence is also not

substantively unreasonable. The district court reasonably determined “that the

sentence imposed [was] sufficient but not greater than necessary to comply with

the statutory purposes of sentencing.” That determination was warranted in light

of Martinez-Cantu’s prior criminal history, his repeated unlawful entrances into the

United States, and his violation of the terms of his supervised release. See 18

U.S.C. § 3553(a). The fact that his sentence was far less than the maximum

statutory penalty of 20 years also suggests that his sentence is reasonable. See

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      As we have mentioned, this crime was a violation of the period of

supervised release that had been imposed on Martinez-Cantu as a result of an

earlier crime. The district court considered that fact both in deciding what the

sentence in this case should be and in determining that it should run consecutively

to the term of imprisonment that had resulted from the revocation of supervised

release in the earlier case. The guidelines specifically recommend “that any

sentence of imprisonment for a criminal offense that is imposed after revocation of

probation or supervised release be run consecutively to any term of imprisonment



                                           3
             Case: 15-11219    Date Filed: 12/01/2015   Page: 4 of 4


imposed upon revocation.” USSG § 7B1.3 cmt. 4. It is not an abuse of discretion

to do what the guidelines recommend.

      AFFIRMED.




                                       4